DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued specification and drawing objections are hereby withdrawn in view of the amended claims.

 	The previously issued 35 U.S.C. § 112(a) rejections are withdrawn in view of the amended claims.

 	The Applicant’s arguments with respect to claims #1, 2, 5, 6, 12, 13, 16, and 17 in the reply filed on February 22, 2021 have been carefully considered and are persuasive.  However, a Notice of Allowability is pending correction of the claim objections herein.  

Claim Objections
 	As to withdrawn claim 7, there is a lack of antecedent basis for the limitation “the plurality of opening structures at the edge of the epitaxial layer” (emphasis added).  Furthermore as to claim 7, “thereby exposing the portion of a sidewall of the epitaxial layer” of process step 4 (emphasis added) it is unclear if this is a same or different sidewall than a sidewall of the epitaxial layer” of process step 3.  Applicant is reminded that withdrawn claim 7 must contain all the limitations of the allowable claims in order to be rejoined.

 	As to withdrawn claim 8, the Examiner suggests adding an ‘a’ in “configured to avoid a short-circuit”.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter in claims 1, 2, 5, 6, 12, 13, 16, and 17: “a reflective layer . . . discontinuous laterally over a bottom of the plurality of opening structures and is present between two of the plurality of opening structures” (claims 1 and 12).

 	As to claims 1 and 12, Wang et al. (U.S. Patent No. 9,728,682 B2), hereafter “Wang”, is the closest prior art.  Wang teaches in FIG. 2A a single-layer substrate 210, an epitaxial layer 222+224+226 over the substrate, wherein the epitaxial layer comprises a first semiconductor layer 222, a second semiconductor layer 226, and a light emitting layer 224 between the first semiconductor layer and the second semiconductor layer; a plurality of opening structures (FIGS. 2/3A, openings between each group of two mesa structures) at an edge of the epitaxial layer and extending to a surface of the substrate, thereby exposing a portion of a sidewall of the epitaxial layer and a portion (top portion) of the surface of the substrate; a metal electrode 280; a reflective layer 250 formed over the epitaxial layer and is present 
However, Wang’s reflective layer 250 is not discontinuous laterally over a bottom of the plurality of opening structures.  Furthermore, it is unclear if Wang’s device can be subdivided into bulk and barrier layer portions.
No other prior art references were found.

Quayle 
 	This application is in condition for allowance except for the following formal matters: 
refer to the claim objections supra.
 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS
from the mailing date of this letter.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829